Title: To Thomas Jefferson from Vandreville Larivière, 26 December 1803
From: Vandreville Larivière
To: Jefferson, Thomas


               
                  à Boston 26 Xbre 1803
               
               Jai l’honneur d’exposer a Son exélance qu’etant, Infortunée, pére de famille, jai perdus ce quil me restoient pour dé Bris de mes Mal’heur, tant a Saint domingue, qu’a la guadloupe—ce toit le fruit de mes painibles travaux dapres quarente ans que j’ai habité ces deux Colonies—jai été misérablement dé porté de la guadloupe par la haine particuliere de Mes opresseurs—je suis actuelment a Boston ou jai une existance Des plus affligeante—
               je Supplie humblement de Votre humanitée ordinaire, espérant par elle, de vos Bien fait une concession de terre Sous Votre obeissence Des Contrees de la louizianne je Suis agriculteur de proffession—& en ce genre lobtantion de ma demande peut me me Mettre a méme de meritter au pres de Votre exélance—
               Veuilles sil Vous plait M’honnorer de Votre reponce et agréer Mes Voeux pour la prospéritée de vos jours—je reste & suis de votre exélance avec le plus proffond respect & subordonné
               
                   Vandreville Lariviere
               
               
                  
  je suis natif de lyon rhone & loire—
               
              
               Editors’ Translation
               
                  
                     Boston, 26 Dec. 1803
                  
                  I have the honor of informing your excellency of my situation. I am an unfortunate family man, overwhelmed by misfortunes after losing everything I had in Saint-Domingue and Guadeloupe. I lost the home that was the fruit of forty years of hard work in those two colonies. I was despicably deported from Guadeloupe by the targeted hatred of my oppressors and am now in Boston, leading a miserable existence.
                  I humbly appeal to your basic humanity in hopes that you will intervene to obtain a land concession for me in the Louisiana territories you control. Since I am a farmer, granting my request would give me the means of becoming worthy of your excellency.
                  Please do me the honor of responding, and accept my wishes for your well-being. I am and remain devoted to your excellency with the deepest respect.
                  
                      Vandreville Lariviere
                  
                  
                     I am a native of the Lyon-Rhône region and the Loire.
                  
               
            